DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 12/03/2020 is acknowledged. Claims 4-5 and 7-8 are currently pending. Claims 1-3 and 6 have been cancelled. Claim 4 has been amended. Claims 7 and 8 have been newly added. Accordingly, claims 4-5 and 7-8 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments, filed 12/03/2020, with respect to claims 1, 2 and 4 rejected under 35 U.S.C 102(a)(1) have been fully considered and are persuasive. The rejection of claims 1, 2 and 4 under 102(a)(1) has been withdrawn. The arguments are persuasive because applicant has cancelled claims 1-2 and claim 4 has been amended to incorporate specific pesticides which are not anticipated by the Kozuki reference. 

New Rejections Necessitated by the Amendments filed 12/03/2020
Claim Objections
Claims 7 and 8 are objected to because of the following informalities: 
The recitation “The solvent of claim 4” in claims 7 and 8 should read “The pesticide formulation of claim 4” because claim 4 is directed to a pesticide formulation and thus the preamble in claims 7 and 8 should also be directed to the pesticide formulation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weib et al. (US 2018/0360042 A1/ Dec. 20, 2018) in view of Kozuki (Journal of ASTM International, Vol. 6. No. 9, Pg. 1-9, Aug. 2009).
Weib teaches liquid fungicide-containing formulations in the form of emulsion concentrate comprising solvents (0001-0002). The reference teaches liquid formulations comprising both pesticides and solvents (0008-0010). The reference further exemplifies the formulation comprising the pesticide tebuconazole as recited in instant claim 6 (see: example 6).   
Furthermore, Weib discloses in example 6, the amount of tebuconazole comprised is 16.3 weight percent which reads on the amount recited for the pesticide in the instant claim. The reference further discloses the formulation comprises 20 to 95% by weight of the solvent (0084).  
Weib also discloses ethyl 3-ethoxypropionate (i.e. ether ester of formula 1 recited in claims 4 and 7) as one of the suitable solvents that can be comprised in the formulation (0029) but the reference does not explicitly state or provides motivation to use ethyl 3-ethoxypropionate among other solvents listed in the reference. However, this deficiency is cured by Kozuki. 
Kozuki teaches a predictive solubility tool for pesticide emulsifiable concentrate formulations. The organic conceptual diagram was used to search for a suitable solvent for pesticides that are hardly soluble in the common nonpolar solvents used for emulsifiable concentrate formulations (Title; 
  	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weib to incorporate the teachings of Kozuki and specifically include ethyl 3-thoxypropionate as one of the solvent. One would be motivated to do so because both Kozuki and Weib teach emulsion concentration formulations comprising pesticide and solvent and Kozuki further teaches that ethyl 3-ethoxypropionate is one of the suitable solvent for pesticides that are hardly soluble in the common nonpolar solvents used in emulsifiable concentrate formulations (Page 4). Furthermore, Weib discloses ethyl 3-ethoxypropionate as one of the solvents that can be comprised in the pesticide composition and Kozuki provides the motivation to use this particular solvent. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weib et al. (US 2018/0360042 A1/ Dec. 20, 2018) in view of Kozuki (Journal of ASTM International, Vol. 6. No. 9, Pg. 1-9, Aug. 2009) as applied to claims 4, 5 and 7 above, and further in view of Sugama (EP 1016699 A1; 05/07/2000).
The teachings of Weib and Kozuki have been set forth above.
Weib and Kozuki do not explicitly teach the solvent for pesticides wherein the solvent comprises two or more ether esters of formula 1 as recited in claim 8. However, this deficiency is cured by Sugama.
	Sugama teaches the invention relates to a solvent composition suitable for use as a solvent in agricultural chemicals and other fields (0001). Sugama discloses that methyl 3-methoxypropionate and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Weib and Kozuki to incorporate the teachings of Sugama and also include methyl 3-methoxypropionate along with ethyl 3-ehtoxypropionate as the solvent to dissolve the pesticides. One would be motivated to do so because Sugama teaches that methyl 3-methoxypropionate along with ethyl 3-ethoxypropionate are known to be the most preferred solvent from the view point of dissolving power. Furthermore, Weib discloses the use of solvents in the formulation to dissolve the active ingredient (i.e. pesticide) (Para 0106), Kozuki teaches the use of solvents that have higher solubility of pesticides and Sugama teaches the above solvent having high dissolving power and having use in agricultural setting. Therefore, one of ordinary skill in the art would have had a reasonable expectation of success because high dissolving power for the pesticide would be desired from the teachings of Weib and Kozuki. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Response to Arguments
Applicant’s arguments, filed 12/03/2020, with respect to claims 1, 2 and 4-6 rejected under 35 U.S.C 103(a) have been fully considered but they are not persuasive. 
The applicant argued that there is only one reference to ethyl 3-ethoxypropionate in all of Weib which appears in a long laundry list of potential solvents with no evidence that such solvents would 
In response, even though Weib does not explicitly exemplify ethyl 3-ethoxypropionate solvent with the pesticide, the reference still clearly teaches ethyl 3-ethoxypropionate as a suitable organic solvent that can be included in the emulsion concentrate formulation. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, as discussed above, Kozuki teaches predictive solubility tool for pesticide emulsifiable concentrate formulations and it teaches ethyl 3-ethoxypropionate as one of the candidate solvent to use in the emulsifiable concentrate formulations for pesticides that are hardly soluble in the common nonpolar solvents. The Weib reference discloses that the solvent is used to dissolve the active ingredient (i.e. the pesticide). Therefore, in view of Kozuki, it would have been obvious to one skilled in the art incorporate ethyl 3-ethoxypropionate as the solvent based on the solubility that is desired for a particular pesticide in the formulation. Moreover, the Weib reference discloses N-methyl-2-pyrrolidone (NMP) as another solvent that can be used in the formulation (see: Para 0033 of Weib), however, the Kozuki reference teaches that because of its toxic profile, which has recently become apparent, the use of NMP is recently restricted in many fields and under the circumstances it is desirable to look for an alternative solvent in the pesticide formulation area (see: Abstract of Kozuki). Kozuki discloses ethyl 3-ethoxypropionate as a candidate solvent that can be used as a replacement for NMP and thus one would have been motivated to incorporate ethyl 3-ethoxypropionate as it is taught by both Weib and Kozuki as a solvent used to dissolve the pesticidal active ingredient. 

In response, it is respectfully argued that even though Kozuki does not expressly evaluate ethyl 3-ethoxypropionate with the pesticides, both Kozuki and Weib disclose the solvent are included to dissolve the pesticide active ingredient and based on the level of dissolution or solubility desired it would have been obvious to one skilled in the art to incorporate the solvent that provided the desired solubility. Further, as discussed above, Kozuki teaches that because of its toxic profile, which has recently become apparent, the use of NMP is recently restricted in many fields and under the circumstances it is desirable to look for an alternative solvent in the pesticide formulation area and it discloses ethyl 3-ethoxypropionate as a candidate solvent that can be used as a replacement for NMP and thus one would have been motivated to incorporate ethyl 3-ethoxypropionate as it is taught by both Weib and Kozuki as a solvent used to dissolve the pesticidal active ingredient. With respect to the argument that none of the pesticides in applicant’s amended claims are mentioned in Kozuki, it is respectfully argued that the Weib reference already expressly exemplifies using tebuconazole and Kozuki is utilized because it further provides the motivation to use ethyl 3-ethoxypropionate as the solvent.     
	Applicant’s argument with respect to the tool described in Kozuki not being an accurate method for solubility prediction is acknowledged. However, the argument is not relevant because the examiner is not relying on the solubility prediction method of Kozuki to incorporate ethyl 3-ethoxypropionate but rather for the fact that Weib already discloses the claimed solvent as a suitable solvent used to dissolve the active pesticide ingredient and Kozuki further provides a motivation that ethyl 3-ethoxypropionate is a candidate solvent used to solubilize the pesticides and thus it would have been obvious to one skilled 
	Applicant further argued that the examples in the present application demonstrate unexpected results and that applicants examples demonstrate that a variety of different pesticides can effectively be dissolved in solvents according to formula 1. 
In response, it is argued that while applicant’s examples show better dissolving ability of the inventive solvent for some of the pesticide when compared with the comparative examples, the inventive solvent does not have better dissolving ability with all of the pesticides listed in Table 3 of the instant specification. For example, Chlopyrifos, Difenoconazole, Quizalofop-p-ethyl and Bifenthrin listed in Table 3 have a better dissolving ability in the comparative solvent A than the inventive solvent. Moreover, even the pesticides for which the inventive solvent has better dissolving ability, the difference is not greatly significant. For example, Buprofezin in Table 3 shows solubility for comparative solvent B at 16% and for inventive solvent 1 at only 18%. Therefore, applicant’s argument and the claims are not commensurate with the scope of the invention because not all the pesticides recited in instant claim 4 have a better dissolving ability in the inventive solvent. Furthermore, even in the case where the inventive solvent does show unexpected dissolving ability in all of the claimed pesticides, it still does not show anything unexpected with respect to the pesticide formulation because the claims are directed to a pesticide formulation. For example, does the solvent having better dissolving ability allow the pesticide formulation to have a greater and unexpected effect in preventing the growth of unwanted pesticides. The applicant do not provide any such data and therefore applicant’s argument of unexpected results is not persuasive at this time. 
 Applicant’s arguments, filed 12/03/2020, with respect to claims 1-3 and 4-6 rejected under 35 U.S.C 103(a) have been fully considered but they are not persuasive.

In response, applicant’s arguments with respect to Weib and Kozuki have been replied and discussed above and therefore, Sugama also does cure the deficiencies of Weib and Kozuki.  


Conclusion
Claims 4-5 and 7-8 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         


/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616